 


109 HR 1709 IH: Truth in Contraception Act
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1709 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Ms. Slaughter (for herself, Mr. Simmons, Ms. DeGette, and Mrs. Johnson of Connecticut) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and the Workforce and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To expand access to preventive health care services that help reduce unintended pregnancy, reduce the number of abortions, and improve access to women’s health care. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Prevention First Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Title I—Title X of Public Health Service Act 
Sec. 101. Short title 
Sec. 102. Authorization of appropriations 
Title II—Family planning State empowerment 
Sec. 201. Short title 
Sec. 202. State option to provide family planning services and supplies to additional low-income individuals 
Sec. 203. State option to extend the period of eligibility for provision of family planning services and supplies 
Title III—Equity in prescription insurance and contraceptive coverage 
Sec. 301. Short title 
Sec. 302. Amendments to Employee Retirement Income Security Act of 1974 
Sec. 303. Amendments to Public Health Service Act relating to the group market 
Sec. 304. Amendment to Public Health Service Act relating to the individual market 
Title IV—Emergency contraception education and information 
Sec. 401. Short title 
Sec. 402. Emergency contraception education and information programs 
Title V—Compassionate assistance for rape emergencies 
Sec. 501. Short title 
Sec. 502. Survivors of sexual assault; provision by hospitals of emergency contraceptives without charge 
Title VI—Teenage pregnancy prevention 
Sec. 601. Short title 
Sec. 602. Teenage pregnancy prevention 
Title VII—Accuracy of contraceptive information 
Sec. 701. Short title 
Sec. 702. Accuracy of contraceptive information  
2.FindingsThe Congress finds as follows: 
(1)Although the Centers for Disease Control and Prevention (referred to in this section as the CDC) included family planning in its published list of the Ten Great Public Health Achievements in the 20th Century, the United States still has one of the highest rates of unintended pregnancies among industrialized nations. 
(2)Each year, 3,000,000 pregnancies, nearly half of all pregnancies, in the United States are unintended, and nearly half of unintended pregnancies end in abortion. 
(3)In 2002, 34,000,000 women—half of all women of reproductive age (ages 15–44)—were in need of contraceptive services and supplies to help prevent unintended pregnancy, and half of those were in need of public support for such care. 
(4)The United States also has the highest rate of infection with sexually transmitted diseases of any industrialized country. In 2003 there were approximately 19,000,000 new cases of sexually transmitted diseases. According to the CDC (November 2004), these sexually transmitted diseases impose a tremendous economic burden with direct medical costs as high as $15,500,000,000 per year. 
(5)Increasing access to family planning services will improve women’s health and reduce the rates of unintended pregnancy, abortion, and infection with sexually transmitted diseases. Contraceptive use saves public health dollars. Every dollar spent on providing family planning services saves an estimated $3 in expenditures for pregnancy-related and newborn care for Medicaid alone. 
(6)Contraception is basic health care that improves the health of women and children by enabling women to plan and space births. 
(7)Women experiencing unintended pregnancy are at greater risk for physical abuse and women having closely spaced births are at greater risk of maternal death. 
(8)The child born from an unintended pregnancy is at greater risk of low birth weight, dying in the first year of life, being abused, and not receiving sufficient resources for healthy development. 
(9)The ability to control fertility also allows couples to achieve economic stability by facilitating greater educational achievement and participation in the workforce. 
(10)The average American woman desires two children and spends five years of her life pregnant or trying to get pregnant and roughly 30 years trying to prevent pregnancy. Without contraception, a sexually active woman has an 85 percent chance of becoming pregnant within a year. 
(11)The percentage of sexually active women ages 15 through 44 who were not using contraception increased from 5.4 percent to 7.4 percent in 2002, an increase of 37 percent, according to the CDC. This represents an apparent increase of 1,430,000 women and could raise the rate of unintended pregnancy. 
(12)Many poor and low-income women cannot afford to purchase contraceptive services and supplies on their own. 12,100,000 or 20 percent of all women ages 15 through 24 were uninsured in 2002, and that proportion has increased by 10 percent since 1999. 
(13)Public health programs like Medicaid and title X (of the Public Health Service Act), the national family planning program, provide high-quality family planning services and other preventive health care to underinsured or uninsured individuals who may otherwise lack access to health care. 
(14)Medicaid is the single largest source of public funding for family planning services and HIV/AIDS care in the United States. Half of all public dollars spent on contraceptive services and supplies in the United States are provided through Medicaid and approximately 5,500,000 women of reproductive age—nearly one in 10 women between the ages of 15 and 44—rely on Medicaid for their basic health care needs. 
(15)Each year, title X services enable Americans to prevent approximately 1,000,000 unintended pregnancies, and one in three women of reproductive age who obtains testing or treatment for sexually transmitted diseases does so at a title X-funded clinic. In 2003, title X-funded clinics provided 2,800,000 Pap tests, 5,100,000 sexually transmitted disease tests, and 526,000 HIV tests. 
(16)The increasing number of uninsured, stagnant funding, health care inflation, new and expensive contraceptive technologies, and improved but expensive screening and treatment for cervical cancer and sexually transmitted diseases, have diminished the ability of title X-funded clinics to adequately serve all those in need. Taking inflation into account, funding for the title X program declined by 58 percent between 1980 and 2003. 
(17)While Medicaid remains the largest source of subsidized family planning services, States are facing significant budgetary pressures to cut their Medicaid programs, putting many women at risk of losing coverage for family planning services. 
(18)In addition, eligibility for Medicaid in many States is severely restricted leaving family planning services financially out of reach for many poor women. Many States have demonstrated tremendous success with Medicaid family planning waivers that allow them to expand access to Medicaid family planning services. However, the administrative burden of applying for a waiver poses a significant barrier to States that would like to expand their coverage of family planning programs through Medicaid. 
(19)As of January of 2005, 21 States offered expanded family planning benefits as a result of Medicaid family planning waivers. The cost-effectiveness of these waivers was affirmed by a recent evaluation funded by the Centers for Medicare & Medicaid. This evaluation of six waivers found that all such programs resulted in significant savings to both the Federal and State governments. Moreover, the researchers found measurable reductions in unintended pregnancy. 
(20)Although employer-sponsored health plans have improved coverage of contraceptive services and supplies, largely in response to State contraceptive coverage laws, there is still significant room for improvement. The ongoing lack of coverage in health insurance plans, particularly in self-insured and individual plans, continues to place effective forms of contraception beyond the financial reach of many women. 
(21)Including contraceptive coverage in private health care plans saves employers money. Not covering contraceptives in employee health plans costs employers 15 to 17 percent more than providing such coverage. 
(22)Approved for use by the Food and Drug Administration, emergency contraception is a safe and effective way to prevent unintended pregnancy after unprotected sex. It is estimated that the use of emergency contraception could cut the number of unintended pregnancies in half, thereby reducing the need for abortion. New research confirms that easier access to emergency contraceptives does not increase sexual risk-taking or sexually transmitted diseases. 
(23)In 2000, 51,000 abortions were prevented by the use of emergency contraception. Increased use of emergency contraception accounted for up to 43 percent of the total decline in abortions between 1994 and 2000. 
(24)A February 2004 CDC study of declining birth and pregnancy rates among teens concluded that the reduction in teen pregnancy between 1991 and 2001 suggests that increased abstinence and increased use of contraceptives were equally responsible for the decline. As such, it is critically important that teens receive accurate, unbiased information about contraception. 
(25)Thirteen percent of all teens give birth before age 20. 88 percent of births to teens age 17 or younger were unintended. 24 percent of Hispanic females gave birth before the age of 20. (CDC, December 2004.) 
(26)The American Medical Association, the American Nurses Association, the American Academy of Pediatrics, the American College of Obstetricians and Gynecologists, the American Public Health Association, and the Society for Adolescent Medicine, support responsible sexuality education that includes information about both abstinence and contraception. 
(27)Teens who receive sex education that includes discussion of contraception are more likely than those who receive abstinence-only messages to delay sex and to have fewer partners and use contraceptives when they do become sexually active. 
(28)Government-funded abstinence only programs are precluded from discussing contraception except to talk about failure rates. A December 2004 review of federally-funded abstinence-only programs by the United States House of Representatives Committee on Government Reform (Minority Staff) found that many federally funded abstinence-only program curricula distort public health data and misrepresent the effectiveness of contraception. Information on the effectiveness of condoms, in preventing pregnancy and sexually transmitted diseases, including HIV, was often highly inaccurate. 
ITitle X of Public Health Service Act 
101.Short titleThis Act may be cited as the Title X Family Planning Services Act of 2005. 
102.Authorization of appropriationsFor the purpose of making grants and contracts under section 1001 of the Public Health Service Act, there are authorized to be appropriated $643,000,000 for fiscal year 2006, and such sums as may be necessary for each subsequent fiscal year. 
IIFamily planning State empowerment 
201.Short titleThis Act may be cited as the Family Planning State Empowerment Act. 
202.State option to provide family planning services and supplies to additional low-income individuals 
(a)In generalTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended— 
(1)by redesignating section 1936 as section 1937; and 
(2)by inserting after section 1935 the following: 
 
1936. State option to provide family planning services and supplies to additional low-income individuals 
(a)In generalA State may elect (through a State plan amendment) to make medical assistance described in section 1905(a)(4)(C) available to any individual not otherwise eligible for such assistance— 
(1)whose family income does not exceed an income level (specified by the State) that does not exceed the greatest of— 
(A)200 percent of the income official poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act) applicable to a family of the size involved; 
(B)in the case of a State that has in effect (as of the date of the enactment of this section) a waiver under section 1115 to provide such medical assistance to individuals based on their income level (expressed as a percent of the poverty line), the eligibility income level as provided under such waiver; or 
(C)the eligibility income level (expressed as a percent of such poverty line) that has been specified under the plan (including under section 1902(r)(2)), for eligibility of pregnant women for medical assistance; and 
(2)at the option of the State, whose resources do not exceed a resource level specified by the State, which level is not more restrictive than the resource level applicable under the waiver described in paragraph (1)(B) or to pregnant women under paragraph (1)(C). 
(b)FlexibilityA State may exercise the authority under subsection (a) with respect to one or more classes of individuals described in such subsection.. 
(b)Conforming amendmentSection 1905(a) of such Act (42 U.S.C. 1396d(a)) is amended, in the matter before paragraph (1)— 
(1)by striking and at the end of clause (xii); 
(2)by adding and at the end of clause (xiii); and 
(3)by inserting after clause (xiii) the following new clause: 
 
(xiv)individuals described in section 1936, but only with respect to items and services described in paragraph (4)(C),. 
(c)Effective dateThe amendments made by this section apply to medical assistance provided on and after October 1, 2005. 
203.State option to extend the period of eligibility for provision of family planning services and supplies 
(a)In generalSection 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)) is amended by adding at the end the following new paragraph: 
 
(13)At the option of a State, the State plan may provide that, in the case of an individual who was eligible for medical assistance described in section 1905(a)(4)(C), but who no longer qualifies for such assistance because of an increase in income or resources or because of the expiration of a post-partum period, the individual may remain eligible for such assistance for such period as the State may specify, but the period of extended eligibility under this paragraph shall not exceed a continuous period of 24 months for any individual. The State may apply the previous sentence to one or more classes of individuals and may vary the period of extended eligibility with respect to different classes of individuals.. 
(b)Effective dateThe amendments made by subsection (a) apply to medical assistance provided on and after October 1, 2005. 
IIIEquity in prescription insurance and contraceptive coverage 
301.Short titleThis Act may be cited as the Equity in Prescription Insurance and Contraceptive Coverage Act. 
302.Amendments to Employee Retirement Income Security Act of 1974 
(a)In generalSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following: 
 
714.Standards relating to benefits for contraceptives 
(a)Requirements for coverageA group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, may not— 
(1)exclude or restrict benefits for prescription contraceptive drugs or devices approved by the Food and Drug Administration, or generic equivalents approved as substitutable by the Food and Drug Administration, if such plan or coverage provides benefits for other outpatient prescription drugs or devices; or 
(2)exclude or restrict benefits for outpatient contraceptive services if such plan or coverage provides benefits for other outpatient services provided by a health care professional (referred to in this section as outpatient health care services). 
(b)ProhibitionsA group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, may not— 
(1)deny to an individual eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan because of the individual’s or enrollee’s use or potential use of items or services that are covered in accordance with the requirements of this section; 
(2)provide monetary payments or rebates to a covered individual to encourage such individual to accept less than the minimum protections available under this section; 
(3)penalize or otherwise reduce or limit the reimbursement of a health care professional because such professional prescribed contraceptive drugs or devices, or provided contraceptive services, described in subsection (a), in accordance with this section; or 
(4)provide incentives (monetary or otherwise) to a health care professional to induce such professional to withhold from a covered individual contraceptive drugs or devices, or contraceptive services, described in subsection (a). 
(c)Rules of construction 
(1)In generalNothing in this section shall be construed— 
(A)as preventing a group health plan and a health insurance issuer providing health insurance coverage in connection with a group health plan from imposing deductibles, coinsurance, or other cost-sharing or limitations in relation to— 
(i)benefits for contraceptive drugs under the plan or coverage, except that such a deductible, coinsurance, or other cost-sharing or limitation for any such drug shall be consistent with those imposed for other outpatient prescription drugs otherwise covered under the plan or coverage; 
(ii)benefits for contraceptive devices under the plan or coverage, except that such a deductible, coinsurance, or other cost-sharing or limitation for any such device shall be consistent with those imposed for other outpatient prescription devices otherwise covered under the plan or coverage; and 
(iii)benefits for outpatient contraceptive services under the plan or coverage, except that such a deductible, coinsurance, or other cost-sharing or limitation for any such service shall be consistent with those imposed for other outpatient health care services otherwise covered under the plan or coverage; 
(B)as requiring a group health plan and a health insurance issuer providing health insurance coverage in connection with a group health plan to cover experimental or investigational contraceptive drugs or devices, or experimental or investigational contraceptive services, described in subsection (a), except to the extent that the plan or issuer provides coverage for other experimental or investigational outpatient prescription drugs or devices, or experimental or investigational outpatient health care services; or 
(C)as modifying, diminishing, or limiting the rights or protections of an individual under any other Federal law. 
(2)LimitationsAs used in paragraph (1), the term limitation includes— 
(A)in the case of a contraceptive drug or device, restricting the type of health care professionals that may prescribe such drugs or devices, utilization review provisions, and limits on the volume of prescription drugs or devices that may be obtained on the basis of a single consultation with a professional; or 
(B)in the case of an outpatient contraceptive service, restricting the type of health care professionals that may provide such services, utilization review provisions, requirements relating to second opinions prior to the coverage of such services, and requirements relating to preauthorizations prior to the coverage of such services. 
(d)Notice under group health planThe imposition of the requirements of this section shall be treated as a material modification in the terms of the plan described in section 102(a)(1), for purposes of assuring notice of such requirements under the plan, except that the summary description required to be provided under the last sentence of section 104(b)(1) with respect to such modification shall be provided by not later than 60 days after the first day of the first plan year in which such requirements apply. 
(e)PreemptionNothing in this section shall be construed to preempt any provision of State law to the extent that such State law establishes, implements, or continues in effect any standard or requirement that provides coverage or protections for participants or beneficiaries that are greater than the coverage or protections provided under this section. 
(f)DefinitionIn this section, the term outpatient contraceptive services means consultations, examinations, procedures, and medical services, provided on an outpatient basis and related to the use of contraceptive methods (including natural family planning) to prevent an unintended pregnancy.. 
(b)Clerical amendmentThe table of contents in section 1 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001) is amended by inserting after the item relating to section 713 the following: 
 
 
Sec. 714. Standards relating to benefits for contraceptives. 
(c)Effective dateThe amendments made by this section shall apply with respect to plan years beginning on or after January 1, 2006. 
303.Amendments to Public Health Service Act relating to the group market 
(a)In generalSubpart 2 of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–4 et seq.) is amended by adding at the end the following: 
 
2707.Standards relating to benefits for contraceptives 
(a)Requirements for coverageA group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, may not— 
(1)exclude or restrict benefits for prescription contraceptive drugs or devices approved by the Food and Drug Administration, or generic equivalents approved as substitutable by the Food and Drug Administration, if such plan or coverage provides benefits for other outpatient prescription drugs or devices; or 
(2)exclude or restrict benefits for outpatient contraceptive services if such plan or coverage provides benefits for other outpatient services provided by a health care professional (referred to in this section as outpatient health care services). 
(b)ProhibitionsA group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, may not— 
(1)deny to an individual eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan because of the individual’s or enrollee’s use or potential use of items or services that are covered in accordance with the requirements of this section; 
(2)provide monetary payments or rebates to a covered individual to encourage such individual to accept less than the minimum protections available under this section; 
(3)penalize or otherwise reduce or limit the reimbursement of a health care professional because such professional prescribed contraceptive drugs or devices, or provided contraceptive services, described in subsection (a), in accordance with this section; or 
(4)provide incentives (monetary or otherwise) to a health care professional to induce such professional to withhold from covered individual contraceptive drugs or devices, or contraceptive services, described in subsection (a). 
(c)Rules of construction 
(1)In generalNothing in this section shall be construed— 
(A)as preventing a group health plan and a health insurance issuer providing health insurance coverage in connection with a group health plan from imposing deductibles, coinsurance, or other cost-sharing or limitations in relation to— 
(i)benefits for contraceptive drugs under the plan or coverage, except that such a deductible, coinsurance, or other cost-sharing or limitation for any such drug shall be consistent with those imposed for other outpatient prescription drugs otherwise covered under the plan or coverage; 
(ii)benefits for contraceptive devices under the plan or coverage, except that such a deductible, coinsurance, or other cost-sharing or limitation for any such device shall be consistent with those imposed for other outpatient prescription devices otherwise covered under the plan or coverage; and 
(iii)benefits for outpatient contraceptive services under the plan or coverage, except that such a deductible, coinsurance, or other cost-sharing or limitation for any such service shall be consistent with those imposed for other outpatient health care services otherwise covered under the plan or coverage; 
(B)as requiring a group health plan and a health insurance issuer providing health insurance coverage in connection with a group health plan to cover experimental or investigational contraceptive drugs or devices, or experimental or investigational contraceptive services, described in subsection (a), except to the extent that the plan or issuer provides coverage for other experimental or investigational outpatient prescription drugs or devices, or experimental or investigational outpatient health care services; or 
(C)as modifying, diminishing, or limiting the rights or protections of an individual under any other Federal law. 
(2)LimitationsAs used in paragraph (1), the term limitation includes— 
(A)in the case of a contraceptive drug or device, restricting the type of health care professionals that may prescribe such drugs or devices, utilization review provisions, and limits on the volume of prescription drugs or devices that may be obtained on the basis of a single consultation with a professional; or 
(B)in the case of an outpatient contraceptive service, restricting the type of health care professionals that may provide such services, utilization review provisions, requirements relating to second opinions prior to the coverage of such services, and requirements relating to preauthorizations prior to the coverage of such services. 
(d)NoticeA group health plan under this part shall comply with the notice requirement under section 714(d) of the Employee Retirement Income Security Act of 1974 with respect to the requirements of this section as if such section applied to such plan. 
(e)PreemptionNothing in this section shall be construed to preempt any provision of State law to the extent that such State law establishes, implements, or continues in effect any standard or requirement that provides coverage or protections for enrollees that are greater than the coverage or protections provided under this section. 
(f)DefinitionIn this section, the term outpatient contraceptive services means consultations, examinations, procedures, and medical services, provided on an outpatient basis and related to the use of contraceptive methods (including natural family planning) to prevent an unintended pregnancy.. 
(b)Effective dateThe amendments made by this section shall apply with respect to group health plans for plan years beginning on or after January 1, 2006. 
304.Amendment to Public Health Service Act relating to the individual market 
(a)In generalPart B of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–41 et seq.) is amended— 
(1)by redesignating the first subpart 3 (relating to other requirements) as subpart 2; and 
(2)by adding at the end of subpart 2 the following: 
 
2753.Standards relating to benefits for contraceptivesThe provisions of section 2707 shall apply to health insurance coverage offered by a health insurance issuer in the individual market in the same manner as they apply to health insurance coverage offered by a health insurance issuer in connection with a group health plan in the small or large group market.. 
(b)Effective dateThe amendment made by this section shall apply with respect to health insurance coverage offered, sold, issued, renewed, in effect, or operated in the individual market on or after January 1, 2006. 
IVEmergency contraception education and information 
401.Short titleThis Act may be cited as the Emergency Contraception Education Act. 
402.Emergency contraception education and information programs 
(a)DefinitionsFor purposes of this section: 
(1)Emergency contraceptionThe term emergency contraception means a drug or device (as the terms are defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)) or a drug regimen that is— 
(A)used after sexual relations; 
(B)prevents pregnancy, by preventing ovulation, fertilization of an egg, or implantation of an egg in a uterus; and 
(C)approved by the Food and Drug Administration. 
(2)Health care providerThe term health care provider means an individual who is licensed or certified under State law to provide health care services and who is operating within the scope of such license. 
(3)Institution of higher educationThe term institution of higher education has the same meaning given such term in section 1201(a) of the Higher Education Act of 1965 (20 U.S.C. 1141(a)). 
(4)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(b)Emergency contraception public education program 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall develop and disseminate to the public information on emergency contraception. 
(2)DisseminationThe Secretary may disseminate information under paragraph (1) directly or through arrangements with nonprofit organizations, consumer groups, institutions of higher education, Federal, State, or local agencies, clinics and the media. 
(3)InformationThe information disseminated under paragraph (1) shall include, at a minimum, a description of emergency contraception, and an explanation of the use, safety, efficacy, and availability of such contraception. 
(c)Emergency contraception information program for health care providers 
(1)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration and in consultation with major medical and public health organizations, shall develop and disseminate to health care providers information on emergency contraception. 
(2)InformationThe information disseminated under paragraph (1) shall include, at a minimum— 
(A)information describing the use, safety, efficacy and availability of emergency contraception; 
(B)a recommendation regarding the use of such contraception in appropriate cases; and 
(C)information explaining how to obtain copies of the information developed under subsection (b), for distribution to the patients of the providers. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of the fiscal years 2006 through 2010. 
VCompassionate assistance for rape emergencies 
501.Short titleThis Act may be cited as the Compassionate Assistance for Rape Emergencies Act. 
502.Survivors of sexual assault; provision by hospitals of emergency contraceptives without charge 
(a)In generalFederal funds may not be provided to a hospital under any health-related program, unless the hospital meets the conditions specified in subsection (b) in the case of— 
(1)any woman who presents at the hospital and states that she is a victim of sexual assault, or is accompanied by someone who states she is a victim of sexual assault; and 
(2)any woman who presents at the hospital whom hospital personnel have reason to believe is a victim of sexual assault. 
(b)Assistance for victimsThe conditions specified in this subsection regarding a hospital and a woman described in subsection (a) are as follows: 
(1)The hospital promptly provides the woman with medically and factually accurate and unbiased written and oral information about emergency contraception, including information explaining that— 
(A)emergency contraception does not cause an abortion; and 
(B)emergency contraception is effective in most cases in preventing pregnancy after unprotected sex. 
(2)The hospital promptly offers emergency contraception to the woman, and promptly provides such contraception to her on her request. 
(3)The information provided pursuant to paragraph (1) is in clear and concise language, is readily comprehensible, and meets such conditions regarding the provision of the information in languages other than English as the Secretary may establish. 
(4)The services described in paragraphs (1) through (3) are not denied because of the inability of the woman or her family to pay for the services. 
(c)DefinitionsFor purposes of this section: 
(1)The term emergency contraception means a drug, drug regimen, or device that— 
(A)is used postcoitally; 
(B)prevents pregnancy by delaying ovulation, preventing fertilization of an egg, or preventing implantation of an egg in a uterus; and 
(C)is approved by the Food and Drug Administration. 
(2)The term hospital has the meanings given such term in title XVIII of the Social Security Act, including the meaning applicable in such title for purposes of making payments for emergency services to hospitals that do not have agreements in effect under such title. 
(3)The term Secretary means the Secretary of Health and Human Services. 
(4)The term sexual assault means coitus in which the woman involved does not consent or lacks the legal capacity to consent. 
(d)Effective date; agency criteriaThis section takes effect upon the expiration of the 180-day period beginning on the date of enactment of this Act. Not later than 30 days prior to the expiration of such period, the Secretary shall publish in the Federal Register criteria for carrying out this section. 
VITeenage pregnancy prevention 
601.Short titleThis title may be cited as the Preventing Teen Pregnancy Act. 
602.Teenage pregnancy preventionPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by inserting after section 399N the following section: 
 
399N–1.Teenage pregnancy prevention grants 
(a)AuthorityThe Secretary may award on a competitive basis grants to public and private entities to establish or expand teenage pregnancy prevention programs. 
(b)Grant recipientsGrant recipients under this section may include State and local not-for-profit coalitions working to prevent teenage pregnancy, State, local, and tribal agencies, schools, entities that provide afterschool programs, and community and faith-based groups. 
(c)PriorityIn selecting grant recipients under this section, the Secretary shall give— 
(1)highest priority to applicants seeking assistance for programs targeting communities or populations in which— 
(A)teenage pregnancy or birth rates are higher than the corresponding State average; or 
(B)teenage pregnancy or birth rates are increasing; and 
(2)priority to applicants seeking assistance for programs that— 
(A)will benefit underserved or at-risk populations such as young males or immigrant youths; or 
(B)will take advantage of other available resources and be coordinated with other programs that serve youth, such as workforce development and after school programs. 
(d)Use of fundsFunds received by an entity as a grant under this section shall be used for programs that— 
(1)replicate or substantially incorporate the elements of one or more teenage pregnancy prevention programs that have been proven (on the basis of rigorous scientific research) to delay sexual intercourse or sexual activity, increase condom or contraceptive use (without increasing sexual activity), or reduce teenage pregnancy; and 
(2)incorporate one or more of the following strategies for preventing teenage pregnancy: encouraging teenagers to delay sexual activity; sex and HIV education; interventions for sexually active teenagers; preventive health services; youth development programs; service learning programs; and outreach or media programs. 
(e)Complete informationPrograms receiving funds under this section that choose to provide information on HIV/AIDS or contraception or both must provide information that is complete and medically accurate. 
(f)Relation to abstinence-only programsFunds under this section are not intended for use by abstinence-only education programs. Abstinence-only education programs that receive Federal funds through the Maternal and Child Health Block Grant, the Administration for Children and Families, the Adolescent Family Life Program, and any other program that uses the definition of abstinence education found in section 510(b) of the Social Security Act are ineligible for funding. 
(g)ApplicationsEach entity seeking a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require. 
(h)Matching funds 
(1)In generalThe Secretary may not award a grant to an applicant for a program under this section unless the applicant demonstrates that it will pay, from funds derived from non-Federal sources, at least 25 percent of the cost of the program. 
(2)Applicant’s shareThe applicant’s share of the cost of a program shall be provided in cash or in kind. 
(i)Supplementation of fundsAn entity that receives funds as a grant under this section shall use the funds to supplement and not supplant funds that would otherwise be available to the entity for teenage pregnancy prevention. 
(j)Evaluations 
(1)In generalThe Secretary shall— 
(A)conduct or provide for a rigorous evaluation of 10 percent of programs for which a grant is awarded under this section; 
(B)collect basic data on each program for which a grant is awarded under this section; and 
(C)upon completion of the evaluations referred to in subparagraph (A), submit to the Congress a report that includes a detailed statement on the effectiveness of grants under this section. 
(2)Cooperation by granteesEach grant recipient under this section shall provide such information and cooperation as may be required for an evaluation under paragraph (1). 
(k)DefinitionFor purposes of this section, the term rigorous scientific research means based on a program evaluation that: 
(1)Measured impact on sexual or contraceptive behavior, pregnancy or childbearing. 
(2)Employed an experimental or quasi-experimental design with well-constructed and appropriate comparison groups. 
(3)Had a sample size large enough (at least 100 in the combined treatment and control group) and a follow-up interval long enough (at least six months) to draw valid conclusions about impact. 
(l)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2006, and such sums as may be necessary for each subsequent fiscal year. In addition, there are authorized to be appropriated for evaluations under subsection (j) such sums as may be necessary for fiscal year 2006 and each subsequent fiscal year.. 
VIIAccuracy of contraceptive information 
701.Short titleThis title may be cited as the Truth in Contraception Act. 
702.Accuracy of contraceptive informationNotwithstanding any other provision of law, any information concerning the use of a contraceptive provided through any federally funded sex education, family life education, abstinence education, comprehensive health education, or character education program shall be medically accurate and shall include health benefits and failure rates relating to the use of such contraceptive. 
 
